STRINGER, Judge.
Jarrod Schaeffer seeks review, in this consolidated appeal, of the order of restitution and amended order of restitution rendered after Schaeffer entered a negotiated no contest plea to three counts of first-degree misdemeanor battery. We affirm without comment as to the original order of restitution. As to the amended order, the State correctly concedes it was error for the trial court to enter the amended order during the pendency of the appeal of the original order. Accordingly, we remand with directions to the trial court to vacate the amended order of restitution as it was entered without jurisdiction.
Affirmed and remanded.
FULMER and VILLANTI, JJ., concur.